June 26, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
KINGWOOD HOME HEALTH CARE, L.L.C. D/B/A HEALTH SOLUTIONS HOME
                     HEALTH, Appellant

NO. 14-11-00368-CV                         V.

            AMEDISYS INC. D/B/A/ AMEDISYS TEXAS, LTD., Appellee
                           ____________________

      This cause, an appeal from the judgment in favor of appellee, signed February 2,
2011, was heard on the transcript of the record. We have inspected the record and find
error in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court’s opinion.

      We order appellee to pay all costs incurred in this appeal. We further order this
decision certified below for observance.